DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 14 September 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-23 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 09/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0182787 A1 hereinafter “Wells”) in view of Nejad et al (US 2005/0162883 A1 hereinafter “Nejad”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Wells, for example in Figs. 1-5, discloses a combinational resistive change element (e.g., memory cells between Col. 1A; in Fig. 1 related in Figs. 2-5) comprising: a first resistive change element (e.g., 110A; in Fig. 2A related in Figs. 1, 3-5), wherein said first resistive change element is adjustable between at least two resistive states 
However, Wells is silent with regard to a conductive structure, wherein said conductive structure comprises a first portion in electrical communication with said first resistive change element, a second portion in electrical communication with said second resistive change element, 
In the same field of endeavor, Nejad, for example in Figs. 1-7, discloses a conductive structure (e.g., 32; in Fig. 1 related in Figs. 2-7), wherein said conductive structure comprises a first portion in electrical communication (e.g., 33; in Fig. 1 related in Figs. 2-7) with said first resistive change element (e.g., 38; in Fig. 1 related in Figs. 2-7), a second portion in electrical communication (e.g., 33, in Fig. 1 related in Figs. 2-7) with said second resistive change element (e.g., 38; in Fig. 1 related in Figs. 2-7), and an electrical communication conductive structure providing an electrical communication path (via 12; in Fig. 1 related in Figs.2-7) between said first portion and said second portion (see for example in Fig. 1 related in Figs. 2-7), wherein said first portion and said second portion are portions of a same array line (see for example in Fig. 1 related in Figs. 27), and wherein said first portion is located lower than said second portion (see for example in Fig. 1 related in Figs. 2-7 ).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wells such as cross-point memory devices, electronic system including cross-point memory device and method of accessing a plurality of memory cells in a cross-point memory array (see for example in Figs. 1-5 of Wells) by incorporating the teaching of Nejad such as Columnar 1T-N memory cell structure (see for example in Figs. 1-7 of Nejad). In order to provide the fast read-time and higher signal to noise ratio of the 1T-1Cell architecture and the higher packing density of the cross-point architecture are both exploited by using a single access transistor to control the reading of 
	Regarding claim 2, the above Wells/Nejad, the combination disclose wherein said combinational resistive change element is capable of storing at least one bit of information as relational states (see for example in Figs. 1-5; paragraph [0030+] of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
	Regarding claim 3, the above Wells/Nejad, the combination disclose wherein said combinational resistive change element is capable of storing information as characters of a character set as relational states (see for example in Fig. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
	Regarding claim 4, the above Wells/Nejad, the combination disclose wherein possible combinations of resistive states of said first resistive change element and said second resistive change element is a number greater than a number of relational states of said multiple relational states (see for example in Fig. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding claim 5, the above Wells/Nejad, the combination disclose wherein said multiple relational states also involve sums of resistances of resistive states of said first resistive change element and said second resistive change element (depended on the current resistance state; see for example in Figs. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding claim 6, the above Wells/Nejad, the combination disclose wherein said first resistive change element is shareable with at least one other combinational resistive change element and wherein said second resistive change element is shareable with at least one other 
Regarding claim 8, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are located on a same level (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regard claim 9, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are located on different levels (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding claim 10, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are adjustable between different resistive states at the same time (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding claim 11, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are adjustable between different resistive states one after the other (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding Independent Claim 20, Wells, for example in Figs. 1-5, discloses a combinational resistive change element (e.g., memory cells between Col. 1A; in Fig. 1 related in Figs. 2-5) comprising: a first resistive change element (e.g., 110A; in Fig. 2A related in Figs. 1, 3-5), wherein said first resistive change element is adjustable between at least two resistive states 
However, Wells is silent with regard to a conductive structure, wherein said conductive structure comprises a first portion in electrical communication with said first resistive change element, a second portion in electrical communication with said second resistive change element, 
In the same field of endeavor, Nejad, for example in Figs. 1-7, discloses a conductive structure (e.g., 32; in Fig. 1 related in Figs. 2-7), wherein said conductive structure comprises a first portion in electrical communication (e.g., 33; in Fig. 1 related in Figs. 2-7) with said first resistive change element (e.g., 38; in Fig. 1 related in Figs. 2-7), a second portion in electrical communication (e.g., 33, in Fig. 1 related in Figs. 2-7) with said second resistive change element (e.g., 38; in Fig. 1 related in Figs. 2-7), and an electrical communication conductive structure providing an electrical communication path (via 12; in Fig. 1 related in Figs.2-7) between said first portion and said second portion (see for example in Fig. 1 related in Figs. 2-7), wherein said first portion and said second portion are portions of a same array line (see for example in Fig. 1 related in Figs. 27), and wherein said first portion is located lower than said second portion (see for example in Fig. 1 related in Figs. 2-7 of Nejad).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wells such as cross-point memory devices, electronic system including cross-point memory device and method of accessing a plurality of memory cells in a cross-point memory array (see for example in Figs. 1-5 of Wells) by incorporating the teaching of Nejad such as Columnar 1T-N memory cell structure (see for example in Figs. 1-7 of Nejad). In order to provide the fast read-time and higher signal to noise ratio of the 1T-1Cell architecture and the higher packing density of the cross-point architecture are both exploited by using a single access transistor to control the reading of 
Regarding claim 22, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are located on a same level (see for example in Fig. 2A related in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Regarding claim 23, the above Wells/Nejad, the combination disclose wherein said first resistive change element and said second resistive change element are located on different levels (see for example in Fig. 2A related in Figs. 1, 3-5 of Wells and also see in Figs. 1-7 of Nejad as discussed above).  
Claims 7, 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0182787 A1 hereinafter “Wells”) in view of Nejad et al (US 2005/0162883 A1 hereinafter “Nejad”), and further in view of Bertin et al (US 2014/0166959 A1 hereinafter “Bertin”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 7, the above Wells/Nejad, the combination disclose the claimed invention as discussed above. However, the above Wells/Nejad are silent with regard a distance of at least a minimum feature size multiplied by three.  
	In the same field of endeavor, Bertin, for example in Figs. 1-57, discloses a regard a distance of at least a minimum feature size multiplied by three (e.g., a distance from cell to cell 225 to 220; in Figs. 1B-2A related in Figs. 3-57; see paragraph [0037+]).  

Regarding claim 12, the above Wells/Nejad/Bertin, the combination disclose wherein said first resistive change element has a first electrode, a second electrode, and a first resistive change material between said first electrode and said second electrode (see for example in Figs. 1-5 of Wells and see also in Fig. 1C related in Figs. 2-57 of Bertin) and wherein said second resistive change element has a third electrode, a fourth electrode, and a second resistive change material between said third electrode and said fourth electrode (see for example in Figs. 1-5 of Wells and see also in Fig. 1C related in Figs. 2-57 of Bertin).  
Regarding claim 13, the above Wells/Nejad/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises a nanotube fabric (see for example in Figs. 1-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57; paragraph [0170] of Bertin).  
 	Regarding claim 14, the above Wells/Nejad/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises 
Regarding claim 15, the above Wells/Nejad/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises graphene flakes (see for example in Figs. 1-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 16, the above Wells/Nejad/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises nanocapsules (see for example in Figs. 1-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 17, the above Wells/Nejad/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises nanohorns (see for example in Figs. 1-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 18, the above Wells/Nejad/Bertin, the combination disclose wherein said at least two resistive states of said first resistive change element includes a low resistive state and a high resistive state (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57 of Bertin), wherein a resistance of said low resistive state of said first resistive change element is less than a resistance of said high resistive state of said first resistive change element (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57 of Bertin), wherein said at least two resistive states of said second resistive change element includes a low resistive state and a high resistive state (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-7 of 
Regarding claim 19, the above Wells/Nejad/Bertin, the combination disclose wherein said first resistive change element is adjustable between said low resistive state and said high resistive state by electrical stimuli causing current flow in different directions relative to said first electrode and said second electrode (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57 of Bertin) and wherein said second resistive change element is adjustable between said low resistive state and said high resistive state by electrical stimuli causing current flow in different directions relative to said third electrode and said fourth electrode (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57 of Bertin).  
	Regarding claim 21, the above Wells/Nejad/Bertin, the combination disclose wherein said first resistive change element and said second resistive change element are separated a distance of at least a minimum feature size multiplied by three (see for example in Figs. 1-5 of Wells with in Figs. 1-7 of Nejad, and see also in Figs. 1-57 of Bertin as discussed above).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection rejection is made in view of Nejad et al (US 2005/0162883 A1 hereinafter “Nejad”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825